Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-10 are pending. Claims 1 and 6 are the independent claims.
In view of the appeal brief filed on 10/18/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669                                                                                                                                                                                                        
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term Geotab® Go™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the SM , or ® following the term.
The Office notes that it appears that the application is in compliance with these requirements, but the lengthy specification has not been checked to the extent necessary to determine the presence of all occurrences of this terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Applicant’s claims are directed toward process and an apparatus.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims are directed toward the abstract idea of receiving data, determining properties of the data, and making predictions based on the data, which comprises a mental process as described above. Claim 1 recites:
receiving a plurality of voltage signals indicating a change in voltage of the battery at times associated with a plurality of crankings of a starter motor of the vehicle;
determining, by a controller, for each of the plurality of voltage signals, a maximum voltage and a minimum voltage of the voltage signal, to generate a plurality of maximum voltages and a plurality of minimum voltages for a time period;
determining, by a controller, a variance of the plurality of minimum voltages for the time period; and 
generating a prediction of a state of the battery based at least in part on the plurality of maximum voltages, the plurality of minimum voltages, and the variance of the plurality of minimum voltages
Claim 6 contains similarly recited limitations as claim 1 and is rejected under a substantially equivalent rationale.

With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s invention are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the limitations are implemented on a computer, and thus there is no integration of the abstract idea into a practical application. 
In particular, claim 1 recites the additional element of a controller and claim 6 recites a telematics hardware device and a remote device. The controller, telematics hardware device, and remote device are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the receiving data, 
	Claims 2-5 and 7-10 are rejected under 35 U.S.C. 101, as being dependent on rejected claims 1 and 6, respectively, and for failing to resolve the deficiencies listed above.
Claims 2 and 7 introduce an additional element for limitation (a); however, the same rationale used towards the language of controller, telematics hardware device, and remote device applies to the vehicle telematics system of claims 2 and 7.
Claims 3-5 and 8-10 further narrow limitation (d) to a prediction of whether and/or when the battery will fail and further based on an environmental condition, such as temperature, but just as in the independent claims, a human mind may form such an opinion after reviewing the data from the previous limitations and measuring or recording the temperature. The claims do not recite any additional elements.
Thus, since the claims 1-10 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2009/158225 A2) in view of Pajovic et al. (US 2019/0025379 A1).

While Zhang does disclose the use of statistical analysis in its process of prediction (Zhang ¶5), it does not explicitly state specifically determining a variance in the plurality of minimum voltages and generating a prediction of a state of the battery based at least in part on the variance of the plurality of minimum voltages.
Pajovic teaches determining a variance in the plurality of minimum voltages and generating a prediction of a state of the battery based at least in part on the variance of the plurality of minimum voltages (Pajovic abstract and ¶12-14, 46-47, 51-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the prediction method, as described by Zhang, to use the variance of the battery data, as taught by Pajovic, because the method already uses a statistical analysis (Zhang ¶5) and variance is a very common and useful, statistically relevant piece of data. Variance is often used as a measure of error or, alternatively, confidence in a data set and any set of data modeled with a normal or Gaussian distribution has a variance tied to that 
Regarding claim 3, Zhang discloses wherein generating the prediction of the state of the battery comprises generating a prediction of whether and/or when the battery will fail (Zhang figures 2-7 and ¶6-7, 15-16, 20-22, and 26-28).  
Regarding claim 4, Zhang discloses wherein generating the prediction of the state of the battery comprises generating a prediction of whether and/or when the battery will fail based at least in part on an environmental condition (Zhang figure 1 and ¶15 and 27).  
Regarding claim 5, Zhang discloses wherein generating the prediction of whether and/or when the battery will fail based at least in part on an environmental condition comprises generating a prediction of whether and/or when the battery will fail based at least in part on temperature (Zhang figure 1 and ¶15 and 27).  
Claims 2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2009/158225 A2) in view of Pajovic et al. (US 2019/0025379 A1) and further in view of Berkobin et al. (US 2011/0082621 A1).
Regarding claim 2, Zhang does not explicitly state wherein receiving the plurality of voltage signals comprises receiving the plurality of voltage signals via a vehicle telematics system of the vehicle.  
Berkobin teaches wherein the data is received from a telematics device installed in the vehicle (Berkobin ¶16-18, 31, 40, 59, 61-62, 77-78, 81, and 85-88). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the battery monitoring method, as described by Zhang, to include receiving the necessary data from a telematics device, as taught by Berkobin, because telematics devices are very common fixtures in modern cars, provided to monitor the characteristics of the vehicle. Zhang discloses receiving the data, but does not explicitly say from where, and it would be obvious for that source to potentially be a telematics device.

Zhang does not explicitly state wherein the devices are a telematics hardware device including a processor, memory, firmware and communications capability and a remote device including a processor, memory, software and communications capability, and wherein the telematics device is configured to communicate a log including a plurality of voltage signals.
Berkobin teaches wherein the devices are a telematics hardware device including a processor, memory, firmware and communications capability and a remote device including a processor, memory, software and communications capability, and wherein the telematics device is configured to communicate a log including the plurality of voltage signals (Berkobin ¶15-18, 22-23, 31, 40, 45, and 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the battery monitoring method, as described by Zhang, to include receiving the necessary data from a telematics device, as taught by Berkobin, because telematics 
While Zhang does disclose the use of statistical analysis in its process of prediction (Zhang ¶5), which may include the use of variance, it does not explicitly state specifically determining a variance in the plurality of minimum voltages and generating a prediction of a state of the battery based at least in part on the variance of the plurality of minimum voltages.
Pajovic teaches determining a variance in the plurality of minimum voltages and generating a prediction of a state of the battery based at least in part on the variance of the plurality of minimum voltages (Pajovic abstract and ¶12-14, 46-47, 51-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the prediction method, as described by Zhang, to use the variance of the battery data, as taught by Pajovic, because the method already uses a statistical analysis (Zhang ¶5) and variance is a very common and useful, statistically relevant piece of data. Variance is often used as a measure of error or, alternatively, confidence in a data set and any set of data modeled with a normal or Gaussian distribution has a variance tied to that data set, so it would be obvious that a statistical analysis of a normal distribution of data would be based, at least in part, on the variance of that data.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        January 11, 2022

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619